UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer- Identification No. 1-14764 Cablevision Systems Corporation 11-3415180 Delaware 1111 Stewart Avenue Bethpage, NY11714 (516) 803-2300 1-9046 CSC Holdings, LLC 27-0726696 Delaware 1111 Stewart Avenue Bethpage, NY11714 (516) 803-2300 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each Exchange on which Registered: Cablevision Systems Corporation Cablevision NY Group Class A Common Stock New York Stock Exchange CSC Holdings, LLC None Securities registered pursuant to Section 12(g) of the Act: Cablevision Systems Corporation None CSC Holdings, LLC None Indicate by check mark if the Registrants are well-known seasoned issuers, as defined in Rule 405 of the Securities Act. Cablevision Systems Corporation Yesx Noo CSC Holdings, LLC Yeso Nox Indicate by check mark if the Registrants are not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Cablevision Systems Corporation Yeso Nox CSC Holdings, LLC Yeso Nox Indicate by check mark whether the Registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Cablevision Systems Corporation Yesx Noo CSC Holdings, LLC Yesx Noo Indicate by a check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrants' knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Cablevision Systems Corporation o CSC Holdings, LLC o Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Cablevision Systems Corporation Yesx Noo CSC Holdings, LLC Yesx Noo Indicate by check mark whether each Registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company.See definition of large accelerated filer and accelerated filer in Exchange Act Rule 12b-2. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company Cablevision Systems Corporation Yesx Noo Yeso Noo Yeso Noo Yeso Noo CSC Holdings, LLC Yeso Noo Yeso Noo Yesx Noo Yeso Noo Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). Cablevision Systems Corporation Yeso Nox CSC Holdings, LLC Yeso Nox Aggregate market value of the voting and non-voting common equity held by non-affiliates of Cablevision Systems Corporation computed by reference to the price at which the common equity was last sold on the New York Stock Exchange as of June 30, 2010:$5,779,402,596 Number of shares of common stock outstanding as of February 11, 2011: Cablevision NY Group Class A Common Stock - Cablevision NY Group Class B Common Stock - CSC Holdings, LLC Interests of Member - CSC Holdings, LLC meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore filing this Form with the reduced disclosure format applicable to CSC Holdings, LLC. Documents incorporated by reference - Cablevision Systems Corporation intends to file with the Securities and Exchange Commission, not later than 120 days after the close of its fiscal year, a definitive proxy statement or an amendment to this report filed under cover of Form 10-K/A containing the information required to be disclosed under Part II, Item 5 and Part III of Form 10-K. EXPLANATORY NOTE Cablevision Systems Corporation (“Cablevision”) and CSC Holdings, LLC (“CSC Holdings” and collectively with Cablevision, the “Company” or the “Registrants”) are filing this Form 10-K/A solely to include eXtensible Business Reporting Language (XBRL) information in Exhibit 101 that was not included in ourAnnual Report on Form 10-K for the fiscal year ended December 31, 2010, as provided for under Rule 405 of the Securities and Exchange Commission’s Regulation S-T.This Form 10-K/A makes no other changes to the Annual Report on Form 10-K as filed with the Securities and Exchange Commission on February 16, 2011. Exhibit 101 provides the following items formatted in eXtensible Business Reporting Language (XBRL) for Cablevision and CSC Holdings: (i) the Consolidated Balance Sheets; (ii) the Consolidated Statements of Operations; (iii) the Consolidated Statements of Cash Flows; (iv) the Consolidated Statements of Stockholders' Deficiency and Comprehensive Income (Loss) of Cablevision and the Consolidated Statements of Changes in Total Deficiency and Comprehensive Income (Loss) of CSC Holdings; (v) the Combined Notes to Consolidated Financial Statements; (vi) Schedule I—Condensed Financial Information of Registrant (Parent Company Only); and (vii) Schedule II—Valuation and Qualifying Accounts. EXHIBITS ExhibitNumber Exhibit Description 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized on the 18th day of March, 2011. Cablevision Systems Corporation CSC Holdings, LLC By: /s/ Michael P. Huseby Name: Michael P. Huseby Title: Executive Vice President and Chief Financial Officer of Cablevision Systems Corporation and CSC Holdings, LLC
